*46On Rehearing.
DUFOUR, J.
Upon a re-examination of the authorities cited by both sides, our conclusion. that the description given in the Tax Collector’s deed is insufficient to identify and locate the property, has been confirmed.
It is impossible to say how many lots were intended to be conveyed under the caption of “certain”; the Tax Collector may havé sold any number from two to eight.
The application for a rehearing is accompanied by a motion to remand on the ground that the petitioner and his attorney did not know of the existence of certain tax rolls until June the 11th, 1909, copies of which are anoffiee of the Recorder of Mortgages for the Parish of nexed to the application.
An examination of these show that the delinquent tax rolls for several years previous to 1880 were filed in the Orleans
We do not see how such a showing would assist the defendant. We understand the law to be that forfeiture results from the filing of the delinquent lists in the Auditor’s office and not in that of the Recorder of Mortgages.
Mier vs. Howcott, 3181 of our Docket; Act 96 of 1877, Sec. 61; Act 42 of 1871, Sec. 68.
Be that as it may, however, we think it inadvisable to *47remand a cause on the suggestion made for the first time in an application for rehearing, that certain proof which has stood upon the public records for more than thirty years has just been discovered.
It would be putting a premium on carelessness and negligence and setting forth a precedent destructive cf the salutary maxim, "interest reipublicae ut sit finis litium.”
Our previous decree is reinstated.
December 13, 1909.